DETAILED ACTION
This action is in response to the reply received April 14, 2021. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 18 and 24; rejections of claims 18 and 24 under 35 USC §112 rendered moot by cancellation.
Examiner withdraws some objections to claims 1 and 11 for minor informalities.
Examiner maintains some objections to claim 11 for minor informalities.
Examiner maintains rejection of claims 1, 4-6, 11-12, 23, and 25-28 under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites "portion of the frame /s" and "in response to identified command /s." Correct to "portion of one of more frames" and "in response to the one or more identified commands."
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thrun, U.S. PG-Publication No. 2008/0106594 A1, in view of Glazer et al., U.S. PG-Publication No. 2007/0179867 A1.

Claim 1
	Thrun discloses a method for providing interaction with a virtual object in a virtual space. Thrun discloses a method enabling "a user to define tags that label objects in panoramic . . . video," wherein the tags "enable a user to execute specific actions through selecting a tag." Thrun, ¶ 9. The tag is "displayed when viewing panoramic video during a virtual tour of the environment," wherein "users can select the tag and execute [an] associated action." Id. at ¶ 38.
	Thrun discloses providing a panoramic video or a real-time video of the virtual space, wherein one or more portions of one or more frames of the panoramic video are clickable. One disclosed embodiment "renders a tag graphically into [a] panoramic video." Id. at ¶ 19. A user defining a tag indicates "the location of the tag within a panoramic image" using a pointing device input. Id. at ¶¶ 23; 43. When viewing a panoramic video, "a user may employ a pointing device to select a tag, so as to execute the associated action;" in one embodiment the user may "use a mouse click to indicate her choice to select a tag." Id. at ¶ 21. Embodiment "enable the user to annotate tags with images and sounds, which are displayed simultaneously with the Id. at ¶ 63. Accordingly, tags are "clickable" and associated to certain frames of the panoramic video.
	Thrun discloses receiving a first user input over at least one of the portions of at least one of the frames of the panoramic video. When viewing a panoramic video, "a user may employ a pointing device to select a tag, so as to execute the associated action;" in one embodiment the user may "use a mouse click to indicate her choice to select a tag." Id. at ¶ 21.
	Thrun discloses generating and displaying a first view of a 3 dimensional model of the virtual object which is predefined for the particular portions of the one or more frames for which the first user input is received. Thrun discloses that when a tag is clicked in the panoramic video, "the associated action is executed." Id. at ¶¶ 22; 38. This associated action may include "the display of a 3-D model in an interactive viewer." Id. at ¶ 60.
Thrun does not expressly disclose receiving a second user input, wherein the second user input are one or more interaction commands comprises interactions for understanding functionality of different parts of the 3D model; identifying one or more interaction commands; in response to the identified one or more commands rendering of corresponding interaction to 3D model of object using texture data, computer graphics data and selectively using sound data of the 3D- model of object; and displaying the corresponding interaction to 3D model.
	Glazer discloses "a realistic three-dimensional (3D) virtual reality shopping experience," wherein a user is "able to shop at a variety of stores without having to physically visit the stores, will be able to view the store front as well as inside the store itself, and will be able to view [a] product in 3D prior to purchasing the product." Glazer, ¶ 19. In one embodiment, "the user may be able to traverse a map of the United States, the world, or a virtual world to locate and navigate to different malls or stores." Id. at ¶ 28. Figure 5 illustrates a method for implementing the Id. at ¶¶ 66-67. In other words, the user requests to view a product for sale, "and the product may be presented to the user computer screen in a 3-dimensional interactive simulation view to emulate a real-life viewing of the product." Id. at ¶ 73.
	Glazer discloses receiving [a second] user input, wherein the [second] user input are one or more interaction commands comprises interactions for understanding functionality of different parts of the 3D model. Glazer discloses various user input means for interacting within the virtual reality world (e.g. keyboard, mouse, joystick, gesture). Id.at ¶ 26. Glazer discloses that "[w]hen the user locates a product he would potentially like to purchase, he may view the product in a 3D interactive virtual reality manner as if at the store and viewing the product," wherein "the user may interactively rotate the product in any and all possible 360 degree rotations, zoom in and out, and interact with the merchandise in a life-like manner." Id. at ¶¶ 37-39. Figure 3D illustrates an example wherein "the interaction may include the operation of movable parts and the generation of sounds, such as the opening and closing of the compact disc (CD) player 72, insertion of a CD 74, playing virtual CDs and playing the AM and FM radio stations, all in 3D view." Id. at ¶ 37.
	Glazer discloses identifying one or more interaction commands. Glazer discloses that "[w]hen the user locates a product he would potentially like to purchase, he may view the product in a 3D interactive virtual reality manner as if at the store and viewing the product," wherein "the user may interactively rotate the product in any and all possible 360 degree rotations, zoom in and out, and interact with the merchandise in a life-like manner." Id. at ¶¶ 37-Id. at ¶ 37.
	Glazer discloses in response to the identified one or more commands, rendering of corresponding interaction to 3D model of object using texture data, computer graphics data and selectively using sound data of the 3D- model of object. Figure 3D illustrates an example wherein "the interaction may include the operation of movable parts and the generation of sounds, such as the opening and closing of the compact disc (CD) player 72, insertion of a CD 74, playing virtual CDs and playing the AM and FM radio stations, all in 3D view." Id. at ¶ 37. Further, Glazer discloses that the method "may also allow for hyper-realistic rendering, with physically correct lighting, reflections, and shadows to provide accurate visualization of the objects," including the use of "procedural textures." Id. at ¶ 27.
	Glazer discloses displaying the corresponding interaction to 3D model. Figure 5 illustrates a method for implementing the shopping experience comprising the steps of clicking on a store front to "be directed to the virtual reality portion of [a] merchant's website" and then the "user may select an item view, view the item in 3D rotational view, and interact with the product." Id. at ¶¶ 66-67. In other words, the user requests to view a product for sale, "and the product may be presented to the user computer screen in a 3-dimensional interactive simulation view to emulate a real-life viewing of the product." Id. at ¶ 73. Further, Glazer discloses that the method "may also allow for hyper-realistic rendering, with physically correct lighting, reflections, and shadows to provide accurate visualization of the objects," including the use of "procedural textures." Id. at ¶ 27.
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thrun, U.S. PG-Publication No. 2008/0106594 A1, in view of Glazer et al., U.S. PG-Publication No. 2007/0179867 A1, further in view of Arfvidsson et al., U.S. PG-Publication No. 2008/0244648 A1.

Claim 11
	Thrun discloses a method for providing an interactive . . . view. Thrun discloses a method enabling "a user to define tags that label objects in panoramic . . . video," wherein the tags "enable a user to execute specific actions through selecting a tag." Thrun, ¶ 9. The tag is "displayed when viewing panoramic video during a virtual tour of the environment," wherein "users can select the tag and execute [an] associated action." Id. at ¶ 38.
	Thrun discloses showing a panoramic video . . . wherein one or more premises shown in one or more frames of the panoramic video are clickable. One disclosed embodiment "renders a tag graphically into [a] panoramic video." Id. at ¶ 19. A user defining a tag indicates "the location of the tag within a panoramic image" using a pointing device input. Id. at ¶¶ 23; 43. Id. at ¶ 21. Embodiment "enable the user to annotate tags with images and sounds, which are displayed simultaneously with the associated video frames." Id. at ¶ 63. Accordingly, tags are "clickable" and associated to certain frames of the panoramic video.	Thrun discloses receiving a first user input over at least one of the virtual premises shown in at least one of the frames of the panoramic video. When viewing a panoramic video, "a user may employ a pointing device to select a tag, so as to execute the associated action;" in one embodiment the user may "use a mouse click to indicate her choice to select a tag." Id. at ¶ 21.
	Thrun discloses loading a video or a panoramic image [of] the virtual premises for which the first user input is received. Thrun discloses that when a tag is clicked in the panoramic video, "the associated action is executed." Id. at ¶¶ 22; 38. This associated action may include "the display of an image or a video." Id. at ¶ 60.
	Thrun discloses providing a panoramic video or a real-time video of the virtual premises, wherein one or more portions of one or more frames of the panoramic video are clickable. One disclosed embodiment "renders a tag graphically into [a] panoramic video." Id. at ¶ 19. A user defining a tag indicates "the location of the tag within a panoramic image" using a pointing device input. Id. at ¶¶ 23; 43. When viewing a panoramic video, "a user may employ a pointing device to select a tag, so as to execute the associated action;" in one embodiment the user may "use a mouse click to indicate her choice to select a tag." Id. at ¶ 21. Embodiment "enable the user to annotate tags with images and sounds, which are displayed simultaneously with the associated video frames." Id. at ¶ 63. Accordingly, tags are "clickable" and associated to certain frames of the panoramic video.
receiving a second user input over at least one of the portions of at least one of the frames of the panoramic video. When viewing a panoramic video, "a user may employ a pointing device to select a tag, so as to execute the associated action;" in one embodiment the user may "use a mouse click to indicate her choice to select a tag." Id. at ¶ 21.
	Thrun discloses generating and displaying a first view of a 3 dimensional model of the virtual object which is predefined for the particular portions of the [one or more] frames for which the user input is received. Thrun discloses that when a tag is clicked in the panoramic video, "the associated action is executed." Id. at ¶¶ 22; 38. This associated action may include "the display of a 3-D model in an interactive viewer." Id. at ¶ 60.
Thrun does not expressly disclose receiving a third user input, wherein the third user input are one or more interaction commands comprises interactions for understanding functionality of different parts of the 3D model; identifying one or more interaction commands, in response to the identified command/s, rendering of corresponding interaction to 3D model of object using texture data, computer graphics data and selectively using sound data of the 3D- model of object; and displaying the corresponding interaction to 3D model. 
	Glazer discloses "a realistic three-dimensional (3D) virtual reality shopping experience," wherein a user is "able to shop at a variety of stores without having to physically visit the stores, will be able to view the store front as well as inside the store itself, and will be able to view [a] product in 3D prior to purchasing the product." Glazer, ¶ 19. In one embodiment, "the user may be able to traverse a map of the United States, the world, or a virtual world to locate and navigate to different malls or stores." Id. at ¶ 28. Figure 5 illustrates a method for implementing the shopping experience comprising the steps of clicking on a store front to "be directed to the virtual reality portion of [a] merchant's website" and then the "user may select an item view, Id. at ¶¶ 66-67. In other words, the user requests to view a product for sale, "and the product may be presented to the user computer screen in a 3-dimensional interactive simulation view to emulate a real-life viewing of the product." Id. at ¶ 73.
	Glazer discloses receiving a third user input, wherein the third user input are one or more interaction commands comprises interactions for understanding functionality of different parts of the 3D model. Glazer discloses various user input means for interacting within the virtual reality world (e.g. keyboard, mouse, joystick, gesture). Id.at ¶ 26. Glazer discloses that "[w]hen the user locates a product he would potentially like to purchase, he may view the product in a 3D interactive virtual reality manner as if at the store and viewing the product," wherein "the user may interactively rotate the product in any and all possible 360 degree rotations, zoom in and out, and interact with the merchandise in a life-like manner." Id. at ¶¶ 37-39. Figure 3D illustrates an example wherein "the interaction may include the operation of movable parts and the generation of sounds, such as the opening and closing of the compact disc (CD) player 72, insertion of a CD 74, playing virtual CDs and playing the AM and FM radio stations, all in 3D view." Id. at ¶ 37.
	Glazer discloses identifying one or more interaction commands. Glazer discloses that "[w]hen the user locates a product he would potentially like to purchase, he may view the product in a 3D interactive virtual reality manner as if at the store and viewing the product," wherein "the user may interactively rotate the product in any and all possible 360 degree rotations, zoom in and out, and interact with the merchandise in a life-like manner." Id. at ¶¶ 37-39. Figure 3D illustrates an example wherein "the interaction may include the operation of movable parts and the generation of sounds, such as the opening and closing of the compact disc Id. at ¶ 37.
	Glazer discloses in response to the identified one or more commands, rendering of corresponding interaction to 3D model of object using texture data, computer graphics data and selectively using sound data of the 3D- model of object. Figure 3D illustrates an example wherein "the interaction may include the operation of movable parts and the generation of sounds, such as the opening and closing of the compact disc (CD) player 72, insertion of a CD 74, playing virtual CDs and playing the AM and FM radio stations, all in 3D view." Id. at ¶ 37. Further, Glazer discloses that the method "may also allow for hyper-realistic rendering, with physically correct lighting, reflections, and shadows to provide accurate visualization of the objects," including the use of "procedural textures." Id. at ¶ 27.
	Glazer discloses displaying the corresponding interaction to 3D model. Figure 5 illustrates a method for implementing the shopping experience comprising the steps of clicking on a store front to "be directed to the virtual reality portion of [a] merchant's website" and then the "user may select an item view, view the item in 3D rotational view, and interact with the product." Id. at ¶¶ 66-67. In other words, the user requests to view a product for sale, "and the product may be presented to the user computer screen in a 3-dimensional interactive simulation view to emulate a real-life viewing of the product." Id. at ¶ 73. Further, Glazer discloses that the method "may also allow for hyper-realistic rendering, with physically correct lighting, reflections, and shadows to provide accurate visualization of the objects," including the use of "procedural textures." Id. at ¶ 27.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of annotating panoramic 
	Glazer discloses an embodiment wherein, "the user may be able to traverse a map of the United States, the world, or a virtual world to locate and navigate to different malls or stores." Glazer, ¶ 28. However, Thrun-Glazer does not expressly disclose a street view and showing a panoramic video of a street.
	Arfvidsson discloses a street view and showing a panoramic video of a street. Arfvidsson discloses "a method for providing panoramic videos . . . to a user," wherein the panoramas are based on "real-world locations." Arfvidsson, ¶ 6. The method is implemented in a browser window 200 displaying a panorama that comprises an integrated map 208 depicting streets, wherein the "streets for which panoramic imagery is available are indicated in the map by a coloring schema" and a text-box 210 for user entry of a "street address."  Clicking play button 203 "begins a video which starts from the current panorama." Id. at ¶ 20. FIGS. 2-7 illustrate that the panoramic imagery is of a street view comprising various premises. FIGS. 5-7 illustrate various premises labeled in the virtual space (e.g. Union Bank of California, Paul Hastings Tower, Los Angeles Central Library).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the interactive panoramic video of Thrun-Glazer to incorporate the street view panoramic video and map as taught by Arfvidsson. One of ordinary skill in the art would be motivated to integrate the street view panoramic video and map 

Claim 12
	Arfvidsson discloses receiving user input for a geo location. Browser window 200 comprises a text-box 210 for a user to enter a street address. Arfvidsson, ¶ 26.
	Arfvidsson discloses loading a 2 dimensional or 3 dimensional map of a virtual space around the geo location, further showing the virtual space in the map representing the desired geo location. Browser window 200 comprises a 2-dimensional map 208 representing a virtual space around the designated street address. Id. at ¶¶ 25-27. FIGS. 5-7 illustrate various premises labeled in the virtual space (e.g. Union Bank of California, Paul Hastings Tower, Los Angeles Central Library).
	Arfvidsson discloses loading panoramic video of the street. Upon entering a street address, the method "changes viewpoint of the currently displayed panorama to the graphical coordinates in the image database that is closest to the address given." Id. at ¶ 26. 


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thrun, U.S. PG-Publication No. 2008/0106594 A1, in view of Glazer et al., U.S. PG-Publication No. 2007/0179867 A1, further in view of Vats et al., U.S. PG-Publication No. 2014/0208272 A1.

Claim 4
displaying a virtual avatar of representative of the virtual space along with the panoramic video of the virtual space. Vats discloses "a system . . . for enhanced object viewing and interaction experience capable of displaying real products virtually in [an] interactive and realistic 3D-model." Vats, ¶ 7. The system comprises a "virtual assistant sub-system" used "to gain active product information." Id. at ¶ 33. In one illustrated embodiment, the virtual assistant is displayed as overlaid upon a "perspective representation of a panoramic view of a refrigerator showroom." Id. at ¶ 45, Fig.18. In another illustrated embodiment, the virtual assistant is displayed as overlaid upon "a panoramic view of a 3D-graphics environment model of [an] interior of a showroom." Id. at ¶ 46, Fig.19.
	Vats discloses enabling conversation of an user with representative through video conferencing or through audio conferencing. The virtual assistant is "capable of initializing real-time intelligent human like charring interaction with [a] real user." Vats, ¶ 44. Vats discloses that a user can "query the virtual assistant, which replies with precise answers as per the query." Id. at ¶ 48. A command to the virtual assistant system "can be a voice command or via chat." Id. at ¶ 49. Further, the virtual assistant is "used as [an] input mode for requesting in the form of voice command or chat in natural language such as English." Id. at ¶ 34.
	Vats discloses wherein the virtual avatar of the representative is shown with the audio conferencing is used for conversation, such that the virtual avatar is shown with facial and/or body expression. Vats discloses that the "facial expressions, hand movements, mouth movement etc. of the said virtual assistant works in [a] synchronized manner just like [when] a real human speaks." Further, the virtual assistant response to a user query is "human-like." Id. at ¶ 45. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify panoramic map with three dimensional 

Claim 5
	Vats discloses wherein the virtual avatar is a 3 dimensional model which render in synchronization with input audio. The virtual assistant interacts with "facial expressions, hand movements, mouth movement, etc." and "works in [a] synchronized manner just like [when] a real human speaks." Further, the virtual assistant response to a user query is "human-like." Vats, ¶ 45. Vats discloses that the "virtual assistant can also be an image or 3D model, where the virtual assistant (1901') is shown moving lips in response to a query." Id. at ¶ 46.

Claim 6
	Vats discloses wherein the virtual avatar is a 2 dimensional image which render in synchronization with input audio. The virtual assistant interacts with "facial expressions, hand movements, mouth movement, etc." and "works in [a] synchronized manner just like [when] a real human speaks." Further, the virtual assistant response to a user query is "human-like." Vats, ¶ 45. Vats discloses that the "virtual assistant can also be an image or 3D model, where the virtual assistant (1901') is shown moving lips in response to a query." Id. at ¶ 46.


Claims 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Thrun, U.S. PG-Publication No. 2008/0106594 A1, in view of Glazer et al., U.S. PG-Publication No. 2007/0179867 A1, further in view of Arfvidsson et al., U.S. PG-Publication No. 2008/0244648 A1, further in view of Vats et al., U.S. PG-Publication No. 2014/0208272 A1.

Claim 23
	Vats discloses displaying a virtual avatar of representative of the virtual space along with the panoramic video of the virtual space. Vats discloses "a system . . . for enhanced object viewing and interaction experience capable of displaying real products virtually in [an] interactive and realistic 3D-model." Vats, ¶ 7. The system comprises a "virtual assistant sub-system" used "to gain active product information." Id. at ¶ 33. In one illustrated embodiment, the virtual assistant is displayed as overlaid upon a "perspective representation of a panoramic view of a refrigerator showroom." Id. at ¶ 45, Fig.18. In another illustrated embodiment, the virtual assistant is displayed as overlaid upon "a panoramic view of a 3D-graphics environment model of [an] interior of a showroom." Id. at ¶ 46, Fig.19.
	Vats discloses enabling conversation of user with representative through video conferencing or through audio conferencing. The virtual assistant is "capable of initializing real-time intelligent human like charring interaction with [a] real user." Vats, ¶ 44. Vats discloses that a user can "query the virtual assistant, which replies with precise answers as per the query." Id. at ¶ 48. A command to the virtual assistant system "can be a voice command or via chat." Id. at ¶ 49. Further, the virtual assistant is "used as [an] input mode for requesting in the form of voice command or chat in natural language such as English." Id. at ¶ 34.
wherein the virtual avatar of the representative is shown with the audio conferencing is used for conversation, such that the virtual avatar is shown with facial and/or body expression. Vats discloses that the "facial expressions, hand movements, mouth movement etc. of the said virtual assistant works in [a] synchronized manner just like [when] a real human speaks." Further, the virtual assistant response to a user query is "human-like." Id. at ¶ 45. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify panoramic map with three dimensional interior imagery of Thrun-Glazer-Arfvidsson to incorporate overlaying a virtual assistant on top of three dimensional interior imagery as taught by Vats. One of ordinary skill in the art would be motivated to integrate overlaying a virtual assistant on top of three dimensional interior imagery into Thrun-Glazer-Arfvidsson, with a reasonable expectation of success, in order to provide a user "with real-time intelligent human-like interaction" in response to a real human query. See Vats, ¶ 3.

Claim 25
	Vats discloses wherein the virtual avatar is a 3 dimensional model which render in synchronization with input audio. The virtual assistant interacts with "facial expressions, hand movements, mouth movement, etc." and "works in [a] synchronized manner just like [when] a real human speaks." Further, the virtual assistant response to a user query is "human-like." Vats, ¶ 45. Vats discloses that the "virtual assistant can also be an image or 3D model, where the virtual assistant (1901') is shown moving lips in response to a query." Id. at ¶ 46.

Claim 26
wherein the virtual avatar is a 2 dimensional image which render in synchronization with input audio. The virtual assistant interacts with "facial expressions, hand movements, mouth movement, etc." and "works in [a] synchronized manner just like [when] a real human speaks." Further, the virtual assistant response to a user query is "human-like." Vats, ¶ 45. Vats discloses that the "virtual assistant can also be an image or 3D model, where the virtual assistant (1901') is shown moving lips in response to a query." Id. at ¶ 46.

Claim 27
	Vats discloses loading a simulated representation of the user generated from one or more photographs, or a 3D avatar of the user. Vats discloses that a "user can upload his own photograph to generate a virtual simulation of himself," wherein the "simulated human 3D-model can walk . . . to a showroom or directly visit a product." Vats, ¶ 34.

Claim 28
	Vats discloses wherein the simulated representation or the 3D avatar of the user is enabled to move within the street and/or the virtual premises and further enabled to interact with the virtual premises and/or other virtual avatars present in space. Vats discloses that the "simulated human 3D-model can walk as per his desire to a showroom or directly visit a product." Further, the simulated human 3D-model "can not only walk and experience a different virtual world but can see himself operating [a] product." In one example, Vats discloses an example wherein a simulated 3D model avatar walks to a refrigerator in a virtual premises and interacts with the refrigerator to open the door. Other interaction include "walking towards [a] product . . . and also operating the product." Vats, ¶ 34. Other disclosed interactions with virtual .


Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive.

Applicant's Arguments Regarding Rejections under 35 USC § 103:
	Applicant argues that the recited claims are different from the prior art because the "instant invention is not just about tagging, it's about interacting with the video and further to the object shown in the video" and "through the tagging in THURN, only information such as text is displayed in case of THURN." Rem. pg.3. 1
	The Examiner disagrees.
	The tags in Thurn are more than just textual information. Thurn discloses that each tag comprises four pieces of information: (1) a "location of the tag in the physical world," (2) "a link to a specific action that is to be executed upon … selection," (3) a "textual annotation" and (4) "a pointer to associated panoramic images." Thurn, ¶ 16 (emphasis added). Thurn expressly discloses that the specific action to be executed includes "the display of a 3-D model in an interactive viewer." Id. at ¶ 60.


	The Examiner disagrees.
	Thurn discloses an embodiment wherein selection of a tag in a panoramic video causes the display of a 3-D model in an interactive viewer. Id. at ¶¶ 9; 16; 60. Thurn expressly discloses an action for displaying a 3-D model in an interactive viewer. Accordingly, the method of Thurn uses a tag to link (i.e. combine) a 3D animation and a panoramic video.
	Further, Glazer discloses displaying "a 3D interactive simulation view to emulate a real-life viewing of [a] product." Glazer, ¶¶ 6; 37-39. Glazer suggests that a "user may be able to traverse a map … or a virtual world to locate and navigate to different malls or stores" for viewing products in a 3D interactive simulation. Id. at ¶¶ 28, 33.
 	One of ordinary skill in the art would recognize that a user can traverse a panoramic video and navigate to a tag specifying an action to display a 3-D model in an interactive viewer (as taught by Thurn), wherein the 3-D model in an interactive viewer is a 3D interactive simulation emulating a real life viewing of a product (as taught by Glazer). One of ordinary skill in the art would be motivated to integrate the 3-D interactive object simulation into Thrun, with a reasonable expectation of success, in order to "enhance a user's shopping experience to make shopping online more efficient and appealing." See Glazer, ¶ 5.


The Examiner disagrees.
First, Glazer does not disclose any "time line animation"— this is merely Applicant's erroneous interpretation. What Glazer actually says is that "the user may interactively rotate the product in any and all possible 360 degree rotations, zoom in and out, and interact with the merchandise in a life-like manner." Glazer, ¶ 37 (emphasis added).
Second, while Glazer discloses viewing a 3-D object from different angles and perspectives, Applicant ignores other disclosed interactions. Figures 3B-3D illustrate user interfaces wherein a user "may view [a] product in a 3D interactive virtual reality manner as if at the store and viewing the product." Besides interactively rotating the product, "the interaction may include the operation of movable parts and the generation of sounds, such as the opening and closing of the compact disc (CD) player 72, insertion of a CD 74, playing virtual CDs and playing the AM and FM radio stations, all in 3D view." Id. (emphasis added). Further, Glazer discloses that the 3D rendered content "allows for hyper-realistic rendering, with physically correct lighting, reflections, and shadows to provide accurate visualization of the objects," by using "procedural textures and materials that produce dramatically smaller files," (i.e. texture data and computer graphics data). Id. at ¶ 27.
The disclosed interactions of the 3D model provide understanding in the functionality of movable parts of the product (e.g. how CD insertion/ejection works, how the CD play button works, how the radio works) by using textures, computer graphics, and sound. Thus, Glazer teaches the claimed limitations.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Finn et al., U.S. PG-Publication No. 2008/0012863 (¶ 7; FIGS. 3, 6-9 – disclosing "an interactive display processing system" providing a "three-dimensional view of [a] product" and "provides a virtual, three-dimensional animation of … one or more actions" based on user selections).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        July 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant's Remarks were submitted on unnumbered pages. Page 1 is construed as the page starting with the heading "Remarks." Subsequent citation to page numbers in the remarks are based on this page being considered page number 1.